Case 1:20-cv-09119-PAE-JLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff, Eric Andrew Perez

-Y-

Defendant. Experian et al

 

Document 70 Filed 05/19/21 Page 1 of 1

Amended

ORDER OF REFERENCE
TO A MAGISTRATE JUDGE

20cv9119 (PAE )(JLC )

The above entitled action is referred to the designated Magistrate Judge for the following

purpose(s):

 

General Pretrial (includes scheduling,
x discovery, non-dispositive pretrial
motions, and settlement)

 

 

 

 

Specific Non-Dispositive
Motion/Dispute:*

 

 

Consent under 28 U.S.C. §636(c) for all
purposes (including trial)

 

Consent under 28 U.S.C. §636(c) for limited

 

purpose (e.g., dispositive motion,
preliminary injunction)

 

 

Purpose:

 

 

Habeas Corpus

 

 

 

If referral is for discovery disputes when
the District Judge is unavailable, the time
period of the referral:

 

Settlement*

 

 

 

 

Inquest After Default/Damages Hearing

 

 

Social Security

 

Dispositive Motion (i.e., motion requiring

 

 

x 2 Report and Recommendation)
Particular Motion; Motion for Judgment

 

 

on the pleadings, Dkt. 61, and MTD, Dkt. 64.

 

All such motions:

 

*Do not check if already referred for general pretrial.

Dated: May 19, 2021

SO ORDERED: .
! oA fe
i“ ae 4 z

 

7

#

United States District Judge
